Citation Nr: 0023779	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-10 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a compensable evaluation for shell fragment 
wound scar, left leg.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to November 
1970, and an additional brief period of unverified service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the veteran's claim on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 


FINDING OF FACT

Shell fragment wound scar, left leg, is manifested by the 
absence of any functional impairment of the left leg.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for shell 
fragment wound scar, left leg, have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7805 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 

Service connection for shell fragment wound scar, left leg, 
was granted in March 1971, and a noncompensable evaluation 
was assigned, effective November 1970.  This decision was 
based in part on service medical records that revealed that 
in September 1969, the veteran received a fragment wound to 
the left lower leg.  There was no neurovascular deficit 
noted, the fragment was removed, the wound was sutured, and 
the veteran returned to duty without being hospitalized.  In 
the ensuing months, he continued to complain of pain in the 
left leg; however, his service separation examination report 
noted no abnormality of the lower extremities, other than a 
three-inch scar on the left calf.  

The March 1971 rating decision was also based on the results 
of a February 1971 VA examination.  The examination report 
noted that the veteran gave a history of receiving a shell 
fragment wound to the left leg and of being treated and 
released from the hospital.  He reported that the wound had 
to be resutured two days later, but had subsequently healed 
without complications.  The examiner reported that the wound 
was well-healed, and was not elevated, depressed, adherent, 
or tender.  The texture was normal, with no loss of 
subcutaneous tissue, no involvement of the knee joint, and no 
neurological deficit.  The diagnosis was cicatrix, shell 
fragment wound, left leg.  

The veteran was reexamined in February 1999.  He complained 
of occasional pain at the scar, lasting a few seconds, with 
occasional tenderness to touch lasting hours at a time.  He 
said that the pain occurred infrequently, "maybe several 
times in a month," and it was mild and required no medical 
attention or analgesic, eventually subsiding spontaneously.  
Increased use of the leg exacerbated the pain, but the 
veteran denied any limitation of motion or function of the 
leg, and the examiner said that the pain was not associated 
with fatigability or lack of endurance.  There was no damage 
to the bones, nerves, or vessels of the left leg and there 
was no tumor of the muscles.  The report also noted that the 
veteran enjoyed cross-country skiing and jogging.

The veteran was able to hop, squat, and walk on his toes and 
heels.  The circumference of the left calf was equal to the 
right and there was no limitation of motion at the left knee 
or left ankle.  There was no evidence of fracture of the 
fibula or tibia, or of damage to the tendon of the left calf.  
Knee jerks and ankle jerks were brisk and equal, muscle 
strength was 5/5, and there was no loss of function of the 
left calf.  There was no evidence of pain, fatigability, 
weakness, or limitation of endurance on repetitive use of the 
left leg.  X-rays of the left lower leg were negative.  

The left lower leg had a transverse superficial scar that was 
4 cm long and 0.5 cm in width 7 centimeters below the left 
knee and above the calf medially.  The scar was skin-color, 
it had no adhesions and it had a normal texture.  There was 
no objective evidence of pain, and there was no ulceration, 
skin breakdown, tissue loss, inflammation, swelling, keloid 
formation or disfigurement.  The examiner's diagnosis was 
nontender shrapnel wound scar of the left medial calf of the 
lower leg.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  

The veteran's shell fragment wound scar, left leg, has been 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7805, 
which relates to limitation of function due to scarring.  
Disabilities rated under this Diagnostic Code are to be rated 
on limitation of function of the part affected.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable 
evaluation is warranted for flexion of the leg limited to 60 
degrees, a 10 percent evaluation is warranted for flexion 
limited to 45 degrees, and higher evaluations are warranted 
for greater limitation of flexion.  Under Diagnostic Code 
5261, a noncompensable evaluation is warranted for limitation 
of extension of the leg to 5 degrees, a 10 percent evaluation 
is warranted for limitation of extension to 10 degrees, and 
higher evaluations are warranted for greater degrees of 
limitation of extension.  In view of the VA examination 
report that noted that there was no limitation of motion of 
the left leg, with flexion to 135 degrees and extension to 0 
degrees, a compensable evaluation is not warranted under 
either Diagnostic Code 5260 or 5261.  

Furthermore, the Board notes that the examiner reported that 
there was no limitation of function of the left leg or left 
calf, no evidence of pain, fatigability, weakness, or 
limitation of endurance on repetitive use of the left leg.  
Finally, the Board notes that the veteran enjoyed cross 
country skiing and jogging.  As there no evidence of any 
limitation of function of the left leg due to scarring, the 
preponderance of the evidence is against a compensable 
evaluation under Diagnostic Code 7805.

Also for consideration are Diagnostic Codes 7803 and 7804.  
Under Diagnostic Code 7803, a 10 percent evaluation is 
warranted for superficial scars that are poorly nourished 
with repeated ulceration.  Under Diagnostic Code 7804, a 10 
percent evaluation is warranted for superficial scars that 
are tender and painful on objective demonstration.  In view 
of the VA examination report that indicated that the scar was 
skin-color and had a normal texture, with no objective 
evidence of pain, ulceration, skin breakdown, tissue loss, 
inflammation, swelling, adhesions, keloid formation or 
disfigurement, the Board finds that the preponderance of the 
evidence is against compensable evaluations under either 
Diagnostic Code 7803 or 7804.

The veteran has cited to Myler v. Derwinski, 1 Vet. App. 571 
(1991) in support of his contention that he is entitled to a 
compensable evaluation.  His representative argues that a 
compensable evaluation is required under 38 C.F.R. § 4.73 for 
a penetrating wound.  The Board notes, however, that Myler is 
inapposite to the present case since Myler involved a through 
and through muscle wound injury to two muscle groups, id. at 
573, a more serious injury than the injury suffered by the 
veteran in this case.  

The Board further notes that, under 38 C.F.R. § 4.73, a 
noncompensable evaluation is warranted for slight muscle 
injury to the posterior and lateral crural muscles and the 
muscles of the calf, while a compensable (10 percent) 
evaluation is warranted with moderate muscle injury to that 
area.  "Slight" and "moderate" muscle injuries are defined 
at 38 C.F.R. § 4.56.  A slight disability is characterized by 
a wound which does not require debridement and where there is 
no infection, with objective findings of no evidence of 
fascial defect, atrophy, impaired tonus, and no impairment of 
function.  38 C.F.R. § 4.56(d)(1).  A moderate muscle injury 
results from through and through or deep penetrating wound, 
residuals of debridement, or prolonged infections, and 
characterized by lowered threshold of fatigue after average 
use, some loss of deep fascia or muscle substance at scar, 
and loss of power compared to unaffected side.  38 C.F.R. 
§ 4.56(d)(2).

In this case, the initial assessment of the veteran's injury 
was that the fragment was "easily" palpable.  Although the 
wound did require resuturing, the clinical records clearly 
reflect that no debridement was required and there was no 
infection at any time, either with the initial injury or 
after resuturing.  VA examinations proximate to service and 
currently are devoid of any findings of tendon or muscle 
damage, loss of fascia or muscle, and there is no atrophy.  
There is no finding of muscle fatigue or loss of power, and 
the veteran's own description of his activities, including 
skiing, would contradict such a finding.  

Indeed, due to the relatively superficial nature of the 
veteran's injury, with no indication of muscle tissue 
involvement, the veteran has not been service-connected for a 
muscle injury but for scarring only.  The Board notes, 
however, that the evidence clearly reflects that, although 
the fragment penetrated the veteran's skin, it was not a deep 
penetrating wound, with no characteristics at the time of 
injury or currently for moderate disability.  The evidence 
establishes that, even if the veteran's wound were 
characterized as a muscle injury, as the representative 
argues is more appropriate, the veteran would be entitled to 
the same evaluation he currently has, a noncompensable 
evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5311.  As the 
preponderance of the evidence is against a compensable 
evaluation for the veteran's scarring, the veteran's claim is 
denied. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a compensable evaluation for a shell fragment 
wound scar, left leg, is denied.




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

